.ED IN COURT OF APPEALS
                                                                   12th Court of Appeals District


                                                                               &"
                                                                         TYLER TE>
                                                                    CATHY S. LUSK, CL^RK
            IN THE COURT OF CRIMINAL APPEALS
                                     OF TEXAS

                                     NO. PD-1251-12


                                BRIAN PAUL, Appellant

                                             v.




                                THE STATE OF TEXAS


        ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
                   FROM THE TWELFTH COURT OF APPEALS
                                    SMITH COUNTY


                    Per curiam. Keasler andHERVEY, J J., dissent.



                                         ORDER


       The petition for discretionary review violates Rule of Appellate Procedure 68.4(i),

because the petition does not contain a copy of the opinion of the court of appeals.

       The petition is struck. See Rule of Appellate Procedure 68.6.

      The petitioner may redraw the petition. The redrawn petition and copies must be filed

in the COURT OF CRIMINAL APPEALS within thirty days after the date of this order.




Filed: December 12, 2012
Do Not Publish